Citation Nr: 0602580	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder.  

2.	Entitlement to a rating in excess of 10 percent for 
retro-patellar pain syndrome of the left knee.  

3.	Entitlement to a rating in excess of 10 percent for the 
residuals of a head injury, laser (retinal) scars, 
chorioretinopathy of the left eye.  

4.	Entitlement to a compensable rating for a left temporal 
hairline fracture, the residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to June 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for the 
disabilities at issues.  The veteran appealed the evaluations 
assigned for the disorders.  The propriety of the evaluation 
of each disability must be examined.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

By rating decision dated in July 2001, service connection was 
awarded for degenerative arthritis of the left shoulder, 
retropatellar pain syndrome of the left knee, the residuals 
of a head injury, at left temporal hairline fracture, and the 
residuals of a head injury, retinal scars of the left eye.  
All of the disorders were evaluated as noncompensable from 
July 1, 2001.  By rating decision dated in July 2003, the 
evaluation of the veteran's left shoulder disorder was 
increased to 20 percent disabling, the left knee disorder was 
increased to 10 percent disabling, and the residuals of a 
head injury, laser scars of the left eye was increased to 10 
percent disabling.  The effective date of these awards was 
July 1, 2001.  In addition a separate 10 percent evaluation 
was assigned for loss of visual field of the left eye, which 
is not part of the current appeal.  

The case was remanded by the Board in April 2004.  
FINDINGS OF FACT

1.	The veteran's left shoulder disorder is currently 
manifested X-ray evidence of degenerative changes, crepitus 
and pain on motion, particularly on raising the shoulder from 
90 degrees to 120 degrees, with slight tenderness over the AC 
joint.  He could raise the arm over the shoulder and could 
extend the arm across and touch the opposite shoulder with 
the palm of the left hand.  There was also minimal discomfort 
with internal and external rotation of the left arm.  
Evidence indicates that the appellant is left handed.

2.	The veteran's left knee currently manifests range of 
motion to be from 0 degrees extension to 140 degrees flexion, 
with no subluxation, joint swelling or effusion.  X-ray 
studies of the knees showed no significant bone, joint or 
soft tissue abnormalities.  

3.	The veteran's eye disorder is manifested by corneal 
scarring that does not interfere with his central vision and 
is considered to be no more than minimally active.  

4.	The veteran's hairline fracture is manifested by an 
asymptomatic, nondisfiguring superficial scar, without any 
demonstration of loss of any part of the skull.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5201 (2005).  

2.	The criteria for a rating in excess of 10 percent for 
retropatellar syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2005).  

3.	The criteria for a rating in excess of 10 percent for 
the residuals of a head injury, laser scars, with 
chorioretinopathy, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6005, 6079 
(2005).  

4.	The criteria for a compensable rating for the residuals 
of a temporal hairline fracture is denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Codes 7800, 7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimants possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2002 and April 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not completely provided to the 
veteran prior to the first unfavorable adjudication of this 
case.  However, after VCAA-compliant notice was sent, the 
claims were readjudicated without "taint" from prior 
adjudications.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

An eye examination was conducted by VA in February 2001.  His 
medical condition was significant for a softball injury and 
laser surgery in 1992.  Uncorrected visual acuity was 20/20 
in each eye, with near visual acuity 20/70 in each eye.  This 
was correctable with lenses to 20/20.  External examination 
was normal as was slit lamp examination.  Dilated fundus 
examination showed cup to disc ratio of .6 on the right and 
.5 on the left, with good neurologic rims.  The maculas and 
blood vessels were normal.  In the periphery of the left eye, 
along the superior temporal arcade, there were old laser 
scars in the area of parivascular sheathing.  Retinal 
examination was otherwise normal.  Visual field testing was 
not performed.  The pertinent assessment was retinal scars 
consistent with previous retinal injury.  

An examination was conducted by VA in March 2001.  At that 
time, it was noted that the veteran had been struck in the 
head during 1992 and had been knocked unconscious for 20 
minutes.  He felt that he had injured his left eye at that 
time.  Examination of the skin showed a healthy appearance 
and texture, with no disfiguring scars.  He also had 
additional disabilities involving the left knee and left 
shoulder that were evaluated at this time.  X-ray studies of 
the left knee showed an old healed proximal shaft stress 
injury of the left tibia.  Studies of the left shoulder 
showed mild degenerative arthritic changes of the AC and 
glenohumeral joints.  

Examination of the left knee showed it to be normal in 
outline and symmetric in form and function.  There was no 
muscle atrophy and sensory perception was within normal 
limits.  Deep tendon reflexes were within normal limits.  
Drawer's and McMurray's tests were negative.  Range of motion 
was full without restriction or pain and was not additional 
limited by pain.  The diagnosis was old healed proximal shaft 
stress injury of the left tibia.  

Evaluation of the left shoulder showed normal outline and 
symmetry, with no muscle atrophy.  There was deep tenderness 
on palpation of the subacromial area.  Sensory perception and 
power was 5/5 in the upper extremities and was within normal 
limits.  The range of motion occurred without restriction or 
pain and was not additional limited by pain.  Range of motion 
of the shoulder was listed as 180 degrees flexion, 180 
degrees abduction, and 90 degrees of internal and external 
rotation.  The diagnosis was subacromial bursitis and mild 
degenerative arthritis in the AC and glenohumeral joints of 
the left shoulder.  

Several letters, dated in 2002, have been received from the 
veteran's friends and family.  They indicated that the 
veteran suffered from significant pain in his left shoulder 
and knee and that he complaints of left eye disability that 
included watering and the accumulation of matter in and 
around the eye.  

The veteran testified at a hearing at the RO in June 2002.  
At that time, he related the extent of his disabilities and 
how they affected him over the years.  

An examination was conducted by VA in March 2003.  On 
neurologic evaluation the veteran reported his history of 
head injury.  He was able to identify Harry Truman, but his 
responses to directions were slightly slow, particularly two-
part commands.  He could walk on his toes and heels and 
Romberg sign was normal.  He could jog and bend easily.  
Pupils, disc rotations, and fields were normal.  Movements of 
the face, tongue and palate were symmetric and active.  There 
were no bruits in the neck.  The left retinal was considered 
normal, although the pupils were not dilated.  Strength at 
the deltoids, triceps, biceps, finger flexors, quadriceps, 
anterior tibials, hamstrings, gastrocs, and perioneal muscles 
were all good.  Rapid motion was good and normal.  Reflexes 
were all symmetric and mildly hypoactive.  Babinski's signs 
were absent.  Light touch and vibration were normal.  The 
neurologic conclusions were head injury from a softball in 
1992, with no definite residuals and bilateral knee and ankle 
pains for four to five years, secondary to parachute jumps.  

An eye examination was conducted by VA in March 2003.  At 
that time, the veteran complained of pain, redness, and 
blurred vision as a result of the head injury that he had 
sustained in 1992.  Examination showed visual acuity without 
correction to be 20/20 in each eye.  Dilation was 
accomplished and showed pinguecula on the temporal and nasal 
aspects of both eyes.  There was significant corneal guttata 
in both eyes.  All other anterior segment findings were 
nominal for each eye.  On almost the entire inferotemporal 
quadrant of the left fundus, there was evidence of 
chorioretinopathy, laser scars, white dots, and pigment 
migration, all of which was considered to be secondary to the 
injury he had sustained.  The assessments were 
chorioretinopathy of the left eye, secondary to injury; 
peripheral marginal degeneration of the right eye; and 
pingueculae, both eyes.  Visual field examination showed 
minor superior visual field loss of the left eye secondary to 
the injury.  Concentric contraction averaged 45 degrees in 
the left eye.  

An orthopedic examination was conducted by VA in March 2003.  
At that time, the veteran stated that he received regular 
steroid injections of the left shoulder and had crepitus with 
movement.  The veteran had pain with use of the arm, 
particularly when trying to raise the arm over the shoulder.  
He took Celebrex and Daypro for his shoulder disorder daily.  
He had no flare-ups of the disease and did not use a brace.  
The veteran was reportedly left handed.  On physical 
examination, there was very slight tenderness over the AC 
joint.  The veteran had complaints of pain on raising the 
shoulder from 90 degrees to about 120 degrees.  He could 
raise the arm over the shoulder and could extend the arm 
across and touch the opposite shoulder with the palm of the 
left hand.  He had minimal discomfort with internal and 
external rotation of the left arm.  Examination of the motor 
and sensory examinations of the upper extremity were normal.  
X-ray studies showed degenerative changes.  The assessment 
was degenerative joint disease of the left shoulder, with 
residuals.  

VA outpatient treatment records, dated through June 2003, 
have been received.  These show treatment for various 
disabilities, including the veteran's left shoulder disorder.  

An examination of the veteran's left knee was conducted by VA 
in May 2004.  At that time, the veteran stated that his left 
knee occasionally gave way while climbing the stairs and that 
there were frequent popping sounds.  There was no pain or 
fatigue or swelling.  There was no significant flare-ups 
while climbing stairs, although the veteran used elevators 
most of the time.  The veteran stated that he used a brace in 
the past, but did not presently do so.  There were no 
episodes of dislocation or recurrent subluxation found on 
examination.  The veteran walked with a normal gait and was 
able to toe and heel walk with no significant balance 
problems.  There was no ankylosis noted.  Range of motion of 
the left knee was flexion to 140 degrees, with no 
subluxation, joint swelling or effusion.  X-ray studies of 
the knees showed no significant bone, joint or soft tissue 
abnormalities.  The diagnosis was normal examination of the 
knee joints, both clinically and radio logically.  In an 
addendum to the examination report, dated in December 2004, 
the examiner stated that range of motion of the left knee 
included extension to zero degrees, with no objective 
evidence of muscle atrophy, skin changes, instability or 
laxity of the knees.  It was noted that the knee examination 
was normal; but that the veteran's subjective symptoms may 
well represent arthralgia associated with retropatellar pain 
syndrome.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.

The veteran's left shoulder, the shoulder of his major 
extremity, currently manifests degenerative changes that 
cause crepitus and pain on motion, particularly between 90 
degrees and 120 degrees of flexion.  The record shows that he 
has mild tenderness over the AC joint and minimal discomfort 
on internal and external rotation of the arm.  The veteran 
takes medication for his arm disorder, including steroid 
injections to alleviate pain in the left shoulder.  However, 
he is actually able to raise his arm above shoulder level and 
clearly the motion is not limited to midway between the side 
and the shoulder level.  As such, the criteria for a rating 
in excess of his current 20 percent rating is not warranted.  

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Regarding the veteran's left knee disorder, it is noted that 
he has full range of motion, although this is with pain and 
discomfort.  The X-ray evaluation was normal and the knee 
joint was not found to be significantly symptomatic.  The 
examiner did believe that the veteran's complaints of pain 
were attributable to arthralgia associated with retropatellar 
pain sydrome for which service connection has been 
established.  The veteran's disorder is not shown to cause 
more than mild disability, manifested by the 10 percent 
rating.  There is no other significant impairment such as 
instability or limitation of motion.  There is no functional 
limitation shown that would warrant a higher rating.  As such 
a rating in excess of the current 10 percent evaluation is 
denied.  

The veteran sustained a head injury during service for which 
service connection has been established for several residual 
disabilities.  Among these are the temporal left hairline 
fracture and chorioretinopathy scars from laser surgery that 
was performed.  It is important to note that the visual field 
loss attributable to the head trauma has been separately 
evaluated as 10 percent disabling and is not part of the 
current appeal.  

The veteran's left eye disorder has been evaluated as 
analogous to choroiditis under the provisions of diagnostic 
code 6005.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  This disability, in 
chronic form, is rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, with the combination of 
an additional rating of 10 percent during continuance of 
active pathology.  The minimum rating during active pathology 
is 10 percent.  

The veteran's eye disorder is manifested by corneal scarring 
that does not interfere with his central vision.  The 
scarring is not considered to be more than minimally active, 
thus a rating in excess of the current 10 percent rating is 
not appropriate.  As noted, the decrease in visual field is 
separately evaluated and not part of the current appeal.  
Moreover, compensable vision impairment is not shown.  See 
Code 6079.

The veteran's hairline fracture is manifested by a 
superficial scar, without any demonstration of loss of any 
part of the skull.  A 10 percent rating for skull fracture is 
warranted for an area that is smaller in size than a 25-cent 
piece, or 0.716 square inches.  As such an area has not been 
demonstrated, the minimal schedular evaluation is not 
warranted.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  The veteran has not exhibited the criteria 
for an evaluation in excess of the current noncompensable 
evaluation.  It is possible that a compensable rating could 
be assigned for the superficial scar of the hairline, but on 
evaluation by VA in March 2001, no disfiguring scar was 
described.  Therefore, a compensable evaluation on this basis 
is not warranted.  38 C.F.R. § 4.118, Code 7800.  Moreover, 
there is no functional impairment shown secondary to the 
scarring.  See Codes 7803, 7804, 7805.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder, is denied.  

Entitlement to a rating in excess of 10 percent for retro-
patellar pain syndrome of the left knee, is denied.  

Entitlement to a rating in excess of 10 percent for the 
residuals of a head injury, laser (retinal) scars, 
chorioretinopathy of the left eye, is denied.  

Entitlement to a compensable rating for a left temporal 
hairline fracture, the residuals of a head injury, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


